In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claims filed 12/11/20. Claims 1-7, 9-17, and 19-22 are pending and under examination.

Withdrawn Rejections
	The rejection under §112(b) is withdrawn in light of the amendments.
	The double patenting rejections are withdrawn in light of the approved terminal disclaimer.

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6, 9-11, 13-16, and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Independent claims require administering “at least one macrophage colony stimulating factor receptor agonist”. The definition in the instant specification (paragraph 36) does not limit such agonists to any particular structure or target. While the definition includes agents which are "capable of stimulating the macrophage colony stimulating factor receptor”, there is no requirement that this is the sole target of the agonist, and therefore the broadest reasonable interpretation of the claims encompass, e.g., any agonist of M-CSFR or upstream agonists as well as any antagonist of an upstream inhibitory member of the pathway. Without a correlation between structure and function, the claim defines the claimed agent solely by function. See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”

	Further, in making a determination of whether the application complies with the written description requirement of 35 U.S.C. § 112(a), or 35 U.S.C. §112 first paragraph (Pre-AIA ), it is necessary to understand what Applicant has possession of and what Applicant is claiming. From the specification, it is clear that Applicant has possession of CSF-1 and IL-34 while the claims are drawn to any MCSFR agonist. Thus, the instant disclosure is not sufficient to convey to the skilled artisan that Applicant was in possession of a sufficient number of compounds to warrant a claim to the genus of all such receptor agonists.
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any 
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides and small molecules, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of discovering such agonists. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
	One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
	Therefore, claims 1, 2, 4-6, 9-11, 13-16, and 19-21 do not meet the written description requirement. 

Claims 1-7, 9-17, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a portion of the claim scope, does not reasonably provide enablement for the full scope of the claim (discussed in detail below).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

Further, claim 19 encompasses a method of preventing neuronal damage in a human subject at risk of chronic CNS injury. This does not define any particular population of human subjects as all humans are “at risk” of chronic CNS injury. One of skill in the art would not be able to practice the claimed method (i.e. administer a macrophage colony stimulating factor receptor agonist or even specifically M-CSF) and obtain the result of preventing neuronal damage in any and all humans. The claim does not require that the neuronal damage be due to the chronic CNS injury. The broadest reasonable interpretation of the scope of claim 19 therefore includes preventing all neuronal damage, regardless of cause, in all humans. There is no art recognized pharmaceutical or method capable of obtaining this result. Claim 20 requires the damage actually be caused by a neurodegenerative disease while claim 21 limits the chronic CNS injury to a specific list. However, the claims are still not enabled for preventing damage caused by, e.g., Alzheimer’s disease. Many chronic CNS diseases, including AD, do not have an art recognized method of preventing damage associated with the disease and working examples and guidance by Applicant do not provide a way of overcoming this art recognized hurdle. 
Therefore, claims 1-7, 9-17, and 19-22 are not enabled for the full scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention 

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Berezovskaya.
Berezovskaya teaches administration of recombinant human CSF-1 (also known as M-CSF) to mice subjected to cortical ischemic lesion at the time of lesion (p.480 column 1, paragraphs 1-3). Berezovskaya teaches administration of CSF-1 results in increased neuronal survival in the cerebral cortex ischemic lesion (p. 481, column 1 paragraph 4; figure 1). Berezovskaya further teaches the receptor for CSF-1 is found in neurons and was known to be expressed in a subpopulation of human astrocytes (p.484 column 1 paragraph 1). Berezovskaya does not perform the method in humans, nor does Berezovskaya teach CSF-1 stimulates neuronal repair.
Regarding claim 1, one of ordinary skill in the art at the time of the invention would have found it obvious to use the treatment method of Berezovskaya in a human application. Berezovskaya uses an in vivo model of cerebral ischemia to show the benefits of CSF-1 (a macrophage colony stimulating factor receptor agonist) treatment for neuronal protection. Further, Berezovskaya teaches using human CSF-1 and that the receptor is found in human brain, so one of ordinary skill in the art would have expected that CSF-1 would elicit the same neuroprotective result in humans suffering cerebral ischemia and would have administered CSF-1 to a human in order to gain the same benefits shown in the correlating, art-recognized mouse model. Berezovskaya administers the gelfoam containing CSF-1 “at the time of lesion”, which indicates CSF-1 is being administered for some period "following" the injury, i.e., immediately after. 
Regarding claim 4, the method of Berezovskaya is neuroprotective and attenuates neuronal damage in the mouse model and one of ordinary skill in the art would have expected the same results in human subjects. Further, administering the same compound to the same subjects would necessarily achieve the same results; recognizing another advantage (e.g, attenuated neuronal damage or stimulated neuronal repair) which would flow naturally from following the suggestion of the prior art cannot be the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 2, the model of Berezovskaya is one for cerebral ischemia, making obvious the treatment of such condition in humans.
Regarding claim 3, Berezovskaya teaches M-CSF as above, making this an obvious therapeutic choice of agent.
Regarding claim 5, as with “attenuating neuronal damage” in claim 4, “stimulating neuronal repair” is not an active method step but rather a result from administration of the agonist itself. As Berezovskaya administers the same agonist for treating the same population, this result must be achieved. Note MPEP § 2112 (II), which states, "there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)." Furthermore, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) makes clear that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products.
Regarding claim 6, treatment of cerebral ischemia would have been obvious as above.
Regarding claim 7, M-CSF would have been an obvious therapeutic as above.
Therefore, claims 1-7 are rejected as obvious over Berezovskaya.

Claims 9-17 and 19-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boissonneault.
Boissonneault teaches administration of M-CSF to an AD mouse model prior to neurological impairment (p.1082 column 1 paragraph 4). Boissonneault teaches this treatment resulted in no development of cognitive impairment compared to saline-treated controls (p.1082 column 2 paragraph 1) and attenuation of Aß deposits (p.1083 column 2 first paragraph), demonstrating attenuated neurological damage. Further, Boissonneault teaches administration of M-CSF reverses behavioral abnormalities in 
Regarding claim 9, one of ordinary skill in the art would have found it obvious to use the treatment method of Boissonneault in a human application. Boissonneault uses an established, art-recognized model of Alzheimer's disease (a chronic central nervous system injury) to show the benefits of M-CSF (an MCSFR agonist) treatment on disease progression. Further, Boissonneault teaches M-CSF was previously tested in humans, so one of ordinary skill in the art would have known that M-CSF can be used in humans and would have administered M-CSF to a human suffering AD in order to gain the same benefits shown in the mouse model. Boissonneault teaches the efficacy of treatment during/following the disease (reverses behavioral abnormalities in mice already exhibiting AD-like pathology), thus rendering it obvious to treat humans during the course of AD.
Regarding claim 12, Boissonneault teaches the efficacy of M-CSF, making this an obvious choice for the method.
Regarding claim 13, Boissonneault teaches the method attenuates neuronal damage (reduced cognitive deficits).
Regarding claim 10, Boissonneault teaches the damage caused by AD, which is a neurodegenerative disease.
Regarding claim 11, Boissonneault teaches the disease is AD.
Regarding claim 14, “stimulating neuronal repair” is not an active method step but rather a result from administration of the agonist itself. As Berezovskaya administers the same agonist for treating the same population, this result must be achieved. Note MPEP § 2112 (II) as above.
	Regarding claims 15-17, these claims are obvious for the same reasons as claims 10-12.
	Regarding claim 19, Boissonneault also teaches efficacy of M-CSF when administered prior to impairment, rendering it obvious to treat a human at risk of such a chronic CNS injury (AD).

Regarding claim 21, Boissonneault teaches the disease is AD.
	Regarding claim 22, Boissonneault teaches the efficacy of M-CSF when administered prior to impairment, rendering it an obvious choice.
Therefore, claims 9-17 and 19-22 are rejected as obvious over Boissonneault.

Response to Arguments
Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive.
Regarding written description, Applicant argues that MCSF and IL-34 are a representative number of species. This is not persuasive as this does not describe, e.g., any representation of a compound that is “capable of stimulating the macrophage colony stimulating factor receptor” which targets, e.g., upstream agonists or any antagonist of an upstream inhibitory member of the pathway, which are members of the genus as noted in the rejection. Applicant argues that a person of ordinary skill would have expected additional MCSFR agonists to behave in the same way. There is unpredictability in the genus as articulated in the rejection and so this argument is unpersuasive as there is no such expectation when using additional MCSFR agonists according to the claimed method. The disclosed species of IL-34 and M-CSF have the same target: c-FMS (paragraphs 78 and 124). If one c-FMS agonist exacerbates ALS, then another might do the same, which suggests that whether or not these agonists are therapeutic for ALS, much less the breadth of all possible chronic CNS injuries across all possible claimed agonists, is unpredictable. The question of written description requires not just describing the genus of MCSFR agonists, but those that, e.g., treat acute CNS injuries (claim 1) or prevent neuronal damage in a chronic CNS injury (claim 19); this has not been described in such a way as to convey possession of the invention commensurate with the breadth as claimed.

Regarding enablement, Applicant argues the examples and description of an underlying mechanism is sufficient to establish a “reasonable correlation” to the scope of the claims. Applicant also argues that where an art recognized model is used “such recognition should be accepted as the any drug or method that results in the complete prevention of neuronal damage in Alzheimer’s disease. See for example Reitz (cited on form 892) that states “as the currently available drugs only slightly affect disease severity and progression, AD remains at present effectively untreatable” (p.2 C1) and Stanford (cited on form 892) that states "unfortunately, there are no currently available FDA-approved medications proven to delay or slow progression of the underlying brain degeneration and loss of synaptic connections that occurs in Alzheimer’s disease”. Where the goal is recognized as difficult and as-yet unrealized, the evidence supporting a claim that such a result is achievable must necessarily be strong. The instant specification does not provide any working examples of AD prevention nor preventing any such disease. It does not provide adequate guidance on how to overcome the art-recognized difficult nature of this goal. One skilled in the art could not practice the method of the claims to achieve the result of prevention of AD as claimed. 
Applicant argues “Gowing does not relate to human testing at all”. The SOD1 transgenic mouse is an art recognized model of ALS and, as Applicant states, “such recognition should be accepted as the correlation for enablement purposes, unless the examiner has evidence to the contrary”. In this case, the Examiner has no evidence to the contrary and Applicant’s mere assertion that it does not relate is not objective evidence. Further, Applicant does not indicate why an art recognized model of ALS in Gowing has no relevance to human tests yet Applicant’s art recognized model of ALS does.
Applicant argues that SOD1 mutations are responsible for 20% of familial ALS cases and so apply to a small minority of ALS cases and should not be applied to ALS generally. However, Applicant explicitly claims the ability to attenuate and prevent all neuronal damage in any subject with ALS. The Examiner presents evidence to contradict this and, even if it is a “small minority” of human ALS cases, it 
The specification discloses results using a kainic acid model; this is an art recognized model of both ALS and AD and Applicant shows benefits of the treatment. Applicant also uses an art recognized model of Alzheimer’s (hAPP) and shows benefits (but not prevention) while Gowing uses an art recognized model of ALS (SOD1) and shows detriments. Neither the hAPP model nor the SOD1 model is an art recognized model of, e.g., Parkinson’s disease or Huntington’s disease. Thus, when set to treat PD, HD, or the breadth of all chronic neurodegenerative diseases, the method might be successful, as it was in the AD model, or it might fail, as it did in the ALS model. 
See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’” 
Applicant’s hypothesis that the results in Applicant’s models will translate to treatment of all acute and chronic CNS injuries in humans is insufficient to meet the enablement requirement in full.
Applicant argues that the model of Gowing already has an inflammatory response in place, while the model used by Applicant does not. As noted by Gilbert (form 892), “for more than thirty years it has been understood that inflammatory changes occur in the brains of patients with PD”; the same is true of HD as noted in Kegel (form 892), “examining brains of deceased people with Huntington’s, researchers have found that microglia…are abnormally activated”. This is the same as in the SOD1 model of Gowing (see remarks 7/22/19 p.6 in parent application 15/687175). Thus, Applicant’s argument only supports the conclusion that the outcome in Gowing is more likely; hAPP and SOD1 are not etiologic agents in either PD or HD and so the model of Gowing is more relevant to those diseases since it also recapitulates the inflammation found in those diseases.


Regarding obviousness, Applicant argues that all the claim limitations must be taught or suggested by the prior art, citing a 2003 case which cites a 1974 case, both before the KSR case decided in 2007. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Further, the Examiner articulated how “at the time of lesioning” meets the instant limitation of “following” the injury; Applicant does not articulate any argument or deficiency in this interpretation.
Applicant argues that it was surprising that administering a therapeutic known to work when applied pre-injury still worked when applied post injury. Applicant does not articulate any reason why this was surprising. First, the art already teaches this result; see discussion of “at the time of” meeting the limitations of “following” as currently claimed. Second, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05(II). The prior art teaches treatment before and “at the time of” and, even if arguendo “at the time of” is not “following”, it is not inventive to merely apply the same compound to treat the same disease at a somewhat different time.
“[I]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” (MPEP §2144.05(II)(A)).
Thus, there is insufficient evidence to conclude that Applicant’s results were surprising and, even under an assumption that the results are surprising, it is insufficient to overcome the prima facie case of 
Applicant argues that Boissonneault does not attenuate neuronal damage in humans and so does not teach or suggest all the limitations of the claim. While the Examiner agrees that the art does not anticipate the claim, the claims are nevertheless obvious for the reasons articulated and obviousness is no longer relegated to requiring a strict teaching, suggestion, or motivation in the art. While Applicant correctly notes the last full paragraph of p. 9 of the previous Office Action articulates the specific elements which Boissonneault does not anticipate, Applicant does not point to any deficiency in the paragraphs following that statement which lays out a proper obviousness analysis and sets forth the prima facie case. Thus, the argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Adam Weidner/Primary Examiner, Art Unit 1649